 



Exhibit 10.4
REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is dated as of this
November 22, 2005, by and between Therma-Wave, Inc., a Delaware corporation (the
“Company”), and persons signatory hereto (each, a “Stockholder” and
collectively, the “Stockholders”).
     WHEREAS, the Company and the Stockholders have entered into a Stock
Purchase Agreement (the “Purchase Agreement”) of even date herewith pursuant to
which the Company will issue to the Stockholders an aggregate of ten thousand
four hundred (10,400) units, each consisting of (i) one share of the Company’s
Series B Convertible Preferred Stock (the “Shares”) and (ii) one hundred fifty
(150) warrants to purchase of the Company’s common stock (the “Warrants”); and
     WHEREAS, the Purchase Agreement provides that the Shares and the shares of
the Company’s common stock issuable upon exercise of the Warrants (the “Warrant
Shares”) are entitled to registration rights.
     NOW, THEREFORE, in consideration of the premises in the Purchase Agreement,
as an inducement to the Stockholders to consummate the transactions contemplated
by the Purchase Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Stockholders hereby covenant and agree with each other as follows:
     1. Required Registrations of the Shares.
          1.1 (a) Request for Registration. Subject to the conditions set forth
in this Section 1.1, if the Company shall receive from any Stockholder a written
request signed by such Stockholder that the Company effect any registration with
respect to all or a part of the Registrable Securities (such request shall state
the number of shares of Registrable Securities (as defined below) to be disposed
of and the intended methods of disposition of such shares by such Stockholders),
the Company will:
               (i) promptly give written notice of the proposed registration to
all other Stockholders; and
               (ii) as soon as practicable, file and use its commercially
reasonable efforts to effect such registration on Form S-3 (or any successor
form), except if the Company is not then eligible for to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
Form S-1 (or any successor form), (including, without limitation, filing
post-effective amendments, appropriate qualifications under applicable blue sky
or other state securities laws, and appropriate compliance with the Securities
Act of 1933 (the “Securities Act”)) and to permit or facilitate the sale and
distribution of all or such portion of such Registrable Securities as are
specified in such request, together with all or such portion of the Registrable
Securities of any Stockholder or Stockholders joining in such request as are
specified in a written request received by the Company within ten (10) days
after such written notice from the Company is mailed or delivered.

 



--------------------------------------------------------------------------------



 



          (b) Mandatory Registration Statement. Subject to the conditions set
forth in this Section 1.1, the Company shall be obligated to file prior to the
later of (x) sixty (60) days after the date of this Agreement or
(y) December 31, 2005 and use its commercially reasonable efforts to effect a
registration on Form S-3 (including, without limitation, filing post-effective
amendments, appropriate qualifications under applicable blue sky or other state
securities laws, and appropriate compliance with the Securities Act) and to
permit or facilitate the resale of all Registrable Securities. Such registration
statement shall be a Shelf Registration Statement (as defined below) pursuant to
Section 1.1(g). The Company shall be obligated to prepare and file additional
Shelf Registration Statements every three years as necessary to allow a shelf
registration statement to continue to be available for the use as required by
applicable rules and regulations of the SEC until the date on which all
Shareholders have consummated the sale of all such Shareholder’s Registrable
Securities registered under the Shelf Registration Statement.
          (c) Limitations on Requested Registration. The Company shall not be
obligated to effect, or to take any action to effect, any such registration
pursuant to this Section 1.1:
               (i) In any particular jurisdiction in which the Company would be
required to execute a general consent to service of process in effecting such
registration, qualification, or compliance, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;
               (ii) During the period starting with the date sixty (60) days
prior to the Company’s good faith estimate of the date of filing of, and ending
on a date ninety (90) days after the effective date of, a Company-initiated
registration; provided that the Company is actively employing in good faith
commercially reasonable efforts to cause such registration statement to become
effective;
               (iii) During such time as the Company has an effective Shelf
Registration Statement (as defined below) available for use by the stockholders;
or
               (iv) Within six (6) months of the filing of another registration
statement pursuant to this Section 1.1.
     For purposes of this Agreement, “Registrable Securities” shall mean
(i) shares of Common Stock issued or issuable pursuant to the conversion of the
Shares and the Warrant Shares, and (ii) any Common Stock issued as a dividend or
other distribution with respect to or in exchange for or in replacement of the
shares referenced in (i) above; provided, however, that Registrable Securities
shall not include any shares of Common Stock described in clause (i) or
(ii) above that have previously been registered or which have been sold to the
public either pursuant to a registration statement or Rule 144 promulgated by
the Securities and Exchange Commission under the Securities Act (“Rule 144”), or
that have been sold in a private transaction in which the transferor’s rights
under this Agreement are not validly assigned in accordance with this Agreement.
          (d) Deferral. If (i) in the good faith judgment of the Board of
Directors of the Company, the filing of a registration statement covering the
Registrable Securities (other than a registration statement filed pursuant to
Section 1.1(b)) would be materially detrimental to the Company, because such
action would (1) materially interfere with a significant acquisition, corporate

-2-



--------------------------------------------------------------------------------



 



reorganization, or other similar transaction involving the Company; (2) require
premature disclosure of material information that the Company has a bona fide
business purpose for preserving as confidential; or (3) render the Company
unable to comply with requirements under the Securities Act or the Exchange Act
of 1934 (the “Exchange Act”), and the Board of Directors of the Company
concludes, as a result, that it is in the best interests of the Company to defer
the filing of such registration statement at such time, and (ii) the Company
shall promptly furnish to such Stockholders a certificate signed by the
President and General Counsel, if any, of the Company stating that in the good
faith judgment of the Board of Directors of the Company, it would be materially
detrimental to the Company for such registration statement to be filed in the
near future and that it is, therefore, in the best interests of the Company to
defer the filing of such registration statement, then (in addition to the
limitations set forth in Section 1.1(c) above) the Company shall have the right
to defer such filing for a period of not more than ninety (90) days after
receipt of the request of the Stockholders; provided, however, that the Company
shall not defer its obligation in this manner more than once in any twelve-month
period; provided further that the determination of the Company to defer such
filing or effectiveness shall be further confirmed by the Board of Directors at
its next meeting, or, it is not so confirmed, such deferral, if still in effect,
shall immediately terminate; provided further that the Company shall not
register any securities for its own account or that of any other stockholder
during such ninety (90) day period other than pursuant to a registration
relating solely to employee benefit plans, a registration relating to the offer
and sale of debt securities, a registration relating to a corporate
reorganization or other Rule 145 transaction, or a registration on any
registration form that does not permit secondary sales. The Company shall
promptly notify the Stockholders of the expiration of any period during which it
exercised its rights under this Section 1.1(d). The Company agrees that, in the
event it exercises its rights under this Section 1.1(d), it shall, prior to the
expiration of the applicable deferral period, file or update and use its
reasonable best efforts to cause the effectiveness of, as applicable, the
applicable deferred registration statement.
          (e) Other Shares. The registration statement filed pursuant to the
request of the Stockholders may, subject to the provisions of Section 1.1(f),
include other shares with respect to which registration rights have been
granted, and may include securities of the Company being sold for the account of
the Company.
          (f) Underwriting. In the event the request to effect a registration
specifies such registration is to be underwritten (including a Shelf
Underwritten Offering (defined below)), the right of any Stockholder to include
all or any portion of its Registrable Securities such registration shall be
conditioned upon such Stockholder’s participation in such underwriting and the
inclusion of such Stockholder’s Registrable Securities to the extent provided
herein; provided, however that Stockholders will have the right to initiate only
two (2) such underwritten offerings (including any Shelf Underwritten
Offerings). If the Company shall request inclusion in any registration pursuant
to Section 1.1 of securities being sold for its own account, the Stockholders
shall, on behalf of all holders of the Company’s securities, offer to include
such securities in the underwriting and such offer shall be conditioned upon the
participation of the Company or such other persons in such underwriting and the
inclusion of the Company’s and such person’s other securities of the Company and
their acceptance of the further applicable provisions of this Agreement. The
Company shall (together with all persons proposing to distribute their
securities through such underwriting) enter into an underwriting agreement in
customary form with the representative of the underwriter or underwriters. The
underwriter or underwriters shall be mutually designated by the Company and a
majority in interest of the selling

-3-



--------------------------------------------------------------------------------



 



Stockholders. The selling Stockholders on whose behalf the Registrable
Securities are to be distributed by such underwriters shall be parties to any
such underwriting agreement and the representations and warranties by, and the
other agreements on the part of, the Company to and for the benefit of such
underwriters, shall also be made to and for the benefit of such selling
Stockholders. Such underwriting agreement shall also contain such
representations and warranties by such selling Stockholders and such other terms
and provisions as are customarily contained in underwriting agreements with
respect to secondary distributions, when relevant. The Company shall not require
any Holder in any such underwriting agreement or related documents to make any
representations or warranties to or agreements with the Company or the
underwriters other than customary representations, warranties or agreements
regarding such Stockholder’s title to Registrable Securities and any written
information provided by the Stockholder to the Company expressly for inclusion
in the related registration statement.
     In connection with the preparation and filing of each registration
statement registering Registrable Securities under the Securities Act pursuant
to this Section 1.1(f), the Company shall make available upon reasonable notice
at reasonable times and for reasonable periods for inspection by each selling
Stockholders, by any managing underwriter or underwriters participating in any
disposition to be effected pursuant to such registration statement, and by any
attorney, accountant or other agent retained by any selling Stockholders or any
managing underwriter, all pertinent financial and other records, pertinent
corporate documents and properties of the Company, and cause all of the
Company’s officers, directors and employees and the independent public
accountants who have certified the Company’s financial statements to make
themselves available to discuss the business of the Company and to supply all
information reasonably requested by any such selling Stockholders, managing
underwriters, attorneys, accountants or agents in connection with such
registration statement as shall be necessary to enable them to exercise their
due diligence responsibility (subject to entry by each such person into
customary confidentiality agreements in a form reasonably acceptable to the
Company).
     Notwithstanding any other provision of this Section 1.1, if the
underwriters advise the Company or the selling stockholders that marketing
factors require a limitation on the number of shares to be underwritten, the
underwriters may (subject to the limitations set forth below) include in the
offering only that number of such securities, including Registrable Securities,
which the underwriters determine will not jeopardize the success of the
offering. The Company shall so advise all holders of securities requesting
registration, and the number of shares of securities that are entitled to be
included in the registration and underwriting shall be allocated, as follows:
(i) first, to the Stockholders requesting to include Registrable Securities in
such registration statement based on the pro rata percentage of Registrable
Securities held by such Stockholders, assuming conversion, (ii) second, to the
Company for securities being sold for its own account and (iii) third, to the
other holders of securities of the Company with registration rights to
participate therein distributing their securities through such underwriting
based on the pro rata percentage of securities held by such other holders,
assuming conversion.
     If a person who has requested inclusion in such registration as provided
above does not agree to the terms of any such underwriting, such person shall
also be excluded therefrom by written notice from the Company or the
underwriter. The Registrable Securities or other securities so excluded shall
also be withdrawn from such registration. If shares are so withdrawn from the
registration and if the number of shares of Registrable Securities to be
included in such registration was previously reduced as a result of marketing
factors pursuant to Section 1.1(c), the Company may then offer to all persons
who have

-4-



--------------------------------------------------------------------------------



 



retained the right to include securities in the registration the right to
include additional securities in the registration in an aggregate amount equal
to the number of shares so withdrawn, with such shares to be allocated among the
persons requesting additional inclusion, in the manner set forth above.
          (g) Shelf Registration. Subject to any applicable limitations set
forth in this Section 1.1, any Stockholder shall have the right at any time, and
from time to time, to request, that any registration requested or required under
this Section 1.1 (including an underwritten offering) be a “shelf” registration
statement (the “Shelf Registration Statement”), and that the Company prepare and
file with the SEC a Shelf Registration Statement on the appropriate form for an
offering to be made, covering the Registrable Securities requested to be
included therein, on a continuous or delayed basis pursuant to Rule 415 under
the Securities Act (or any successor rule or similar provision then in effect)
in the manner or manners designated by the requesting Stockholders . The Company
shall use its reasonable best efforts to have the Shelf Registration declared
effective by the SEC as soon as practicable and to keep such Shelf Registration
Statement continuously effective and free of material misstatements or omissions
(including the preparation and filing of additional Shelf Registration
Statements every three years as necessary to allow a shelf registration
statement to continue to be available for the use as required by applicable
rules and regulations of the SEC) until the date on which all Shareholders have
consummated the sale of all such Shareholder’s Registrable Securities registered
under the Shelf Registration Statement. The Company agrees, if necessary, to
supplement or amend the Shelf Registration Statement, as required by the rules,
regulations or instructions applicable to the registration form used by the
Company for such Shelf Registration Statement or by the Securities Act or as
otherwise required by this Agreement, and shall use its reasonable best efforts
to have such supplements and amendments declared effective, if required, as soon
as practicable after filing.
          (h) Shelf Underwritten Offering. At any time that a Shelf Registration
Statement is effective, if any Shareholder delivers a notice to the Company
stating that it intends to effect an underwritten offering of Registrable
Securities pursuant a take-down from a Shelf Registration Statement of all or
part of its Registrable Securities included by it on the Shelf Registration
Statement (the “Shelf Underwritten Offering”) and stating the aggregate offering
price and/or number of the Registrable Securities to be included in the Shelf
Underwritten Offering, then the Company shall amend or supplement the Shelf
Registration Statement as may be necessary in order to enable such Registrable
Securities to be distributed pursuant to the Shelf Underwritten Offering (taking
into account the inclusion of Registrable Securities by any other holders of the
Company’s securities pursuant to Section 1.1(f)).
     1.2 Company Registration.
          (a) Company Registration. If the Company shall determine to register
any of its securities either for its own account or the account of a security
holder or holders, other than a registration pursuant to Sections 1.1, a
registration relating solely to employee benefit plans, a registration relating
to the offer and sale of non-convertible debt securities, a registration
relating to a corporate reorganization or other Rule 145 transaction, the
Company will:
               (i) promptly give written notice of the proposed registration to
all Stockholders; and

-5-



--------------------------------------------------------------------------------



 



               (ii) include in such registration (and any related qualification
under blue sky laws or other compliance), except as set forth in Section 1.2(b)
below, and in any underwriting involved therein, all of such Registrable
Securities as are specified in a written request or requests made by any
Stockholder or Stockholders received by the Company within ten (10) days after
such written notice from the Company is mailed or delivered. Such written
request may specify all or a part of a Stockholder’s Registrable Securities.
          (b) Underwriting. If the registration of which the Company gives
notice is for a registered public offering involving an underwriting, the
Company shall so advise the Stockholders as a part of the written notice given
pursuant to Section 1.2(a)(i). In such event, the right of any Stockholder to
registration pursuant to this Section 1.2 shall be conditioned upon such
Stockholder’s participation in such underwriting and the inclusion of such
Stockholder’s Registrable Securities in the underwriting to the extent provided
herein. All Stockholders proposing to distribute their securities through such
underwriting shall (together with the Company and other holders of securities of
the Company with registration rights to participate therein distributing their
securities through such underwriting) enter into an underwriting agreement in
customary form with the representative of the underwriter or underwriters
selected by the Company with customary limitations of liability and indemnity
provisions. The selling Stockholders on whose behalf the Registrable Securities
are to be distributed by such underwriters shall be parties to any such
underwriting agreement. Such underwriting agreement shall also contain such
representations and warranties by such selling Stockholders and such other terms
and provisions as are customarily contained in underwriting agreements with
respect to secondary distributions, when relevant. The Company shall not
require, nor request or require the applicable underwriters to require any
Holder in any such underwriting agreement or related documents to make any
representations or warranties to or agreements with the Company or the
underwriters other than customary representations, warranties or agreements
regarding such Stockholder’s title to Registrable Securities and any written
information provided by the Stockholder to the Company expressly for inclusion
in the related registration statement.
     In connection with the preparation and filing of each registration
statement registering Registrable Securities under the Securities Act pursuant
to this Section 1.2(b), the Company shall make available upon reasonable notice
at reasonable times and for reasonable periods for inspection by each selling
Stockholders, by any managing underwriter or underwriters participating in any
disposition to be effected pursuant to such registration statement, and by any
attorney, accountant or other agent retained by any selling Stockholders or any
managing underwriter, all pertinent financial and other records, pertinent
corporate documents and properties of the Company, and cause all of the
Company’s officers, directors and employees and the independent public
accountants who have certified the Company’s financial statements to make
themselves available to discuss the business of the Company and to supply all
information reasonably requested by any such selling Stockholders, managing
underwriters, attorneys, accountants or agents in connection with such
registration statement as shall be necessary to enable them to exercise their
due diligence responsibility (subject to entry by each such person into
customary confidentiality agreements in a form reasonably acceptable to the
Company).
     Notwithstanding any other provision of this Section 1.2, if the
underwriters advise the Company in writing that marketing factors require a
limitation on the number of shares to be underwritten, the underwriters may
(subject to the limitations set forth below) exclude all Registrable Securities
from, or

-6-



--------------------------------------------------------------------------------



 



limit the number of Registrable Securities to be included in, the registration
and underwriting. The Company shall so advise all holders of securities
requesting registration, and the number of shares of securities that are
entitled to be included in the registration and underwriting shall be allocated,
as follows: (i) first, to the Company for securities being sold for its own
account, (ii) second, to the Stockholders requesting to include Registrable
Securities in such registration statement based on the pro rata percentage of
Registrable Securities held by such Stockholders, assuming conversion and
(iii) third, to the other holders of securities of the Company with registration
rights to participate therein distributing their securities through such
underwriting based on the pro rata percentage of securities held by such other
holders, assuming conversion.
If a person who has requested inclusion in such registration as provided above
does not agree to the terms of any such underwriting, such person shall also be
excluded therefrom by written notice from the Company or the underwriter. The
Registrable Securities or other securities so excluded shall also be withdrawn
from such registration. If shares are so withdrawn from the registration and if
the number of shares of Registrable Securities to be included in such
registration was previously reduced as a result of marketing factors pursuant to
Section 1.2(b), the Company shall then offer to all persons who have retained
the right to include securities in the registration the right to include
additional securities in the registration in an aggregate amount equal to the
number of shares so withdrawn, with such shares to be allocated among the
persons requesting additional inclusion, in the manner set forth above.
          (c) Right to Terminate Registration. The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section 1.2
prior to the effectiveness of such registration whether or not any Stockholder
has elected to include securities in such registration.
     1.3 Market Standoff. If requested in connection with an underwritten
offering by the Company and an underwriter of Common Stock (or other securities)
of the Company, if any, each selling Stockholder shall not sell or otherwise
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale,
of any Common Stock (or other securities) of the Company held by such
Stockholder (other than those included in the registration) during the ninety
(90) day period following the effective date of a registration statement of the
Company filed under the Securities Act; provided that each such Stockholder
shall only be bound so long as each director and executive officer of the
Company is similarly bound. The obligations described in this Section 1.3 shall
not apply to a registration relating solely to employee benefit plans on Form
S-l or Form S-8 or similar forms that may be promulgated in the future, or a
registration relating solely to a transaction on Form S-4 or similar forms that
may be promulgated in the future. The Company may impose stop-transfer
instructions and may stamp each such certificate with an appropriate legend with
respect to the shares of Common Stock (or other securities) subject to the
foregoing restriction until the end of such one hundred eighty (180) day period.
Each Stockholder agrees to execute a market standoff agreement with said
underwriters in customary form consistent with the provisions of this Section
1.3.
     1.4 Provision of Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 1 that
the Stockholders furnish to the Company such information regarding the
Stockholders, the Registrable Securities to be sold by the Stockholders, and the
intended method of disposition of the Registrable Securities as shall be
required to effect the registration of the Registrable Securities.

-7-



--------------------------------------------------------------------------------



 



     2. Registration Procedures. In the case of each registration affected by
the Company pursuant to Section 1, the Company will keep each Stockholder
advised in writing as to the initiation of each registration and as to the
completion thereof. At its expense, the Company will as promptly as possible:
          (a) prepare and file with the Securities and Exchange Commission
(“SEC”) such amendments and supplements to each registration statement and the
prospectus used in connection therewith as may be necessary to keep the
registration statement current and effective for a period of time ending on the
earlier of (i) the date on which each Stockholder may sell all the Registrable
Securities then held by the Stockholder without restriction by the volume
limitations of Rule 144(e) of the Securities Act or (ii) such time as all the
Registrable Securities included in the registration statement have been sold by
the Stockholders; use its commercially reasonable efforts to furnish to the lead
underwriter or underwriters, if any, and to the Stockholders that have requested
that Registrable Securities be covered by such registration statement, prior to
the filing thereof with the SEC, a copy of the registration statement, and each
amendment thereof, and a copy of any prospectus, and each amendment or
supplement thereto (excluding amendments caused by the filing of a report under
the Exchange Act) and shall in good faith consider for inclusion in each such
document all comments as such Stockholders may on a timely basis propose;
          (b) use its commercially reasonable efforts to furnish to the
Stockholders such number of copies of the registration statement, prospectuses
and preliminary prospectuses and such other documents related to the
registration statement as the Stockholder may reasonably request, in order to
facilitate the public sale or other disposition of all or any of the Registrable
Securities by the Stockholder, provided, however, that the obligation of the
Company to deliver copies of prospectuses or preliminary prospectuses to the
Stockholder shall be subject to the receipt by the Company of reasonable
assurances from the Stockholder that the Stockholder will comply with the
applicable provisions of the Securities Act and of such other securities or blue
sky laws as may be applicable in connection with any use of such prospectuses or
preliminary prospectuses; cause authorized officers of the Company to execute
customary certificates as may be reasonably requested by any selling Stockholder
or any underwriter of such Registrable Securities;
          (c) use its commercially reasonable efforts to register or qualify the
securities covered by such registration statement under such state securities or
blue sky laws of such jurisdictions as the Stockholders may reasonably request
in writing within twenty (20) days following the original filing of such
registration statement, provided, however, that the Company shall not be
required to qualify to do business or consent to service of process in any
jurisdiction in which it is not now so qualified or has not so consented;
          (d) notify the Stockholders and any underwriter of such Registrable
Securities in writing (i) after it receives notice of the time when the
registration statement has become effective or a supplement to any prospectus
forming a part of such registration statement has been filed, (ii) of the
occurrence of any event as a result of which the registration statement or the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, (iii) of
any request by the SEC or any other regulatory body or other body having
jurisdiction for any amendment of or supplement to any registration statement or
other document relating to such offering, (iv) any request by the SEC that the

-8-



--------------------------------------------------------------------------------



 



Company amend or supplement such registration statement or prospectus, and
(v) if for any other reason it shall be necessary to amend or supplement such
registration statement or prospectus in order to comply with the Securities Act
and, in any such case as promptly as reasonably practicable thereafter, prepare
and file with the SEC an amendment or supplement to such registration statement
or prospectus which will correct such statement or omission or effect such
compliance;
          (e) advise the Stockholders promptly after it receives notice or
obtains knowledge of the issuance of any stop order by the SEC delaying or
suspending the effectiveness of the registration statement or of the initiation
or threat of any proceeding in any jurisdiction for that purpose; and it will
promptly use its commercially reasonable efforts to prevent the issuance of any
stop order or to obtain its withdrawal at the earliest possible moment if such
stop order should be issued;
          (f) in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the underwriter of such offering;
          (g) use its commercially reasonable efforts to cause all such
Registrable Securities covered by such registration statement to be listed on a
national securities exchange or trading system and each securities exchange and
trading system (if any) on which similar securities issued by the Company are
then listed;
          (h) provide a transfer agent and registrar for all Registrable
Securities registered pursuant to this Agreement and provide a CUSIP number for
all such Registrable Securities, in each case not later than the effective date
of such registration;
          (i) promptly make available for inspection by the selling
Stockholders, any underwriter participating in any disposition pursuant to such
registration statement, and any attorney or accountant or other agent retained
by any such underwriter or selected by the selling Stockholders, all financial
and other records, pertinent corporate documents, and properties of the Company,
and cause the Company’s officers, directors, employees, and independent
accountants to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant, or agent in connection with any such
registration statement, provided the disclosure of such information shall be
pursuant to a reasonable confidentiality agreement in customary form;
          (j) use all reasonable efforts to furnish to each Stockholder and to
the managing underwriter, if any, a signed counterpart, addressed to the
managing underwriter, if any, of (i) an opinion or opinions of counsel to the
Company and (ii) a comfort letter or comfort letters from the Company’s
independent public accountants, each in customary form and covering such matters
of the type customarily covered by opinions or comfort letters, as the case may
be, as each such Stockholders and the managing underwriter, if any, reasonably
requests;
          (k) to the extent reasonably requested by the lead or managing
underwriters in connection with an underwritten offering, send appropriate
officers of the Company to attend “road shows” scheduled in reasonable number
and at reasonable times in connection with any such underwritten offering with
all out-of-pocket costs and expenses incurred by the Company or such officers in
connection with such attendance to be paid by the Company;

-9-



--------------------------------------------------------------------------------



 



          (l) cooperate with each selling Stockholder and each underwriter or
agent, if any, participating in the disposition of such Registrable Securities
and their respective counsel in connection with any filings required to be made
with the National Association of Securities Dealers, Inc; and
          (m) comply with all applicable rules and regulations of the SEC in all
material respects.
     3. Expenses of Registration. All reasonable expenses incurred in effecting
the registration of a registration statement, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, underwriting expenses (other than fees, commissions or
discounts), expenses of any audits incident to or required by any such
registration and expenses of complying with the securities or blue sky laws of
any jurisdictions, and the reasonable fees and expenses of one special counsel
to the Stockholders (such fees and expenses of the special counsel not to exceed
$50,000) shall be paid by the Company; provided, however, that the Company shall
not be required to pay for any expenses of any registration proceeding begun if
the registration request is subsequently withdrawn at the request of the holders
of a majority of the Registrable Securities to be registered (in which case all
participating holders shall bear such expenses pro rata among each other based
on the number of Registrable Securities requested to be so registered); provided
further that if, at the time of such withdrawal, such participating holders have
learned of a material adverse change in the condition, business, or prospects of
the Company from that known to such participating holders at the time of their
request and have withdrawn the request with reasonable promptness after learning
of such information, then such participating holders shall not be required to
pay any of such expenses and shall not forfeit their right to one registration
pursuant to Section 1.1(f).
     4. Transfer of Registrable Securities; Suspension. The Stockholders agree
that they will not offer to sell or make any sale, assignment, pledge,
hypothecation or other transfer with respect to the Registrable Securities that
would constitute a sale within the meaning of the Securities Act except pursuant
to either (i) a registration statement, (ii) Rule 144 or (iii) another exemption
from registration that may be then available, and that they will promptly notify
the Company of any changes in the information set forth in any registration
statement after it is prepared regarding the Stockholder or its plan of
distribution to the extent required by applicable law.
          (a) If (i) in the good faith judgment of the Board of Directors of the
Company, upon the happening of an event that renders it advisable to suspend use
of the prospectus, because use of the prospectus would (1) materially interfere
with a significant acquisition, corporate reorganization, or other similar
transaction involving the Company; (2) require premature disclosure of material
information that the Company has a bona fide business purpose for preserving as
confidential; or (3) render the Company unable to comply with requirements under
the Securities Act or the Exchange Act, and the Board of Directors of the
Company concludes, as a result, that it is in the best interests of the Company
to suspend use of the prospectus at such time, and (ii) the Company shall
promptly furnish to such Stockholders a certificate signed by the President and
General Counsel, if any, of the Company stating that in the good faith judgment
of the Board of Directors of the Company, it would be materially detrimental to
the Company for the prospectus to be used and that it is, therefore, in the best
interests of the Company to suspend use of the prospectus (which certificate
will not disclose the content of any material non-public information and will
indicate the date of the beginning and end of the intended suspension, if
known), then the Company shall have the right to suspend use of the prospectus
for not

-10-



--------------------------------------------------------------------------------



 



greater than thirty (30) consecutive days and not more than twice in any twelve
(12) month period of time, in which case each Stockholder shall discontinue
disposition of Registrable Securities covered by the registration statement or
prospectus until copies of a supplemented or amended prospectus are distributed
to the Stockholders or until the Stockholders are advised in writing by the
Company that the use of the applicable prospectus may be resumed. The suspension
and certificate thereof described in this Section 4(a) shall be held in
strictest confidence and not disclosed by the Stockholders.
          (b) Subject to paragraph (c) below, in the event of: (i) any request
by the SEC or any other federal or state governmental authority during the
period of effectiveness of any registration statement for amendments or
supplements to a registration statement or related prospectus or for additional
information, (ii) the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of a
registration statement or the initiation of any proceedings for that purpose,
(iii) the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction or the initiation of any
proceeding for such purpose, (iv) any event or circumstance which necessitates
the making of any changes in the registration statement or prospectus, or any
document incorporated or deemed to be incorporated therein by reference, so
that, in the case of the registration statement, it will not contain any untrue
statement of a material fact or any omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and that in the case of the prospectus, it will not contain any untrue statement
of a material fact or any omission to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, then the Company shall
deliver a certificate in writing signed by the President and General Counsel, if
any, of the Company to the Stockholders (the “Suspension Notice”) to the effect
of the foregoing (which notice will not disclose the content of any material
non-public information and will indicate the date of the beginning and end of
the intended suspension, if known), then the Company shall have the right to
suspend use of the prospectus and, upon receipt of such Suspension Notice, the
Stockholders will refrain from selling any Registrable Securities pursuant to
the registration statement (a “Suspension”) until the Stockholders’ receipt of
copies of a supplemented or amended prospectus prepared and filed by the
Company, or until it is advised in writing by the Company that the current
prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in any such prospectus; provided that in the event of any such Suspension, the
Company will as promptly as reasonably practicable cause the use of the
prospectus so suspended to be resumed as soon as possible and, if necessary,
prepare and file with the SEC an amendment or supplement to the registration
statement or prospectus to correct any such untrue statement of material fact or
omission. The Suspension and Suspension Notice described in this Section 4(b)
shall be held in strictest confidence and not disclosed by the Stockholders. The
Company agrees that, in the event of any Suspension under this Section 4(b), it
shall, prior to the expiration of the applicable suspension period, update the
suspended Shelf registration statement as may be necessary to permit the
Shareholders to resume use thereof in connection with the offer and sale of
their Registrable Securities in accordance with applicable law.
          (c) Provided that a Suspension is not then in effect, the Stockholders
may sell Registrable Securities under the registration statement, provided that
the selling Stockholder arranges for delivery of a current prospectus to the
transferee of such Registrable Securities.

-11-



--------------------------------------------------------------------------------



 



          (d) In the event of a sale of Registrable Securities by a Stockholder,
such Stockholder must also deliver to the Company’s transfer agent, with a copy
to the Company, a certificate of subsequent sale reasonably satisfactory to the
Company, so that ownership of the Registrable Securities may be properly
transferred.
     5. Indemnification.
          (a) The Company will indemnify and hold harmless each holder of
Registrable Securities that are included in a registration statement pursuant to
the provisions of Section 2 hereof, its directors, officers, agents, investment
advisors, partners, members and employees, and any underwriter (as defined in
the Securities Act) for such holder and each person, if any, who controls such
holder and the directors, officers, agents, investment advisors, partners,
members and employees of such controlling person or such underwriter within the
meaning of the Securities Act, from and against, and will reimburse such holder
and each such underwriter and controlling person with respect to, any and all
loss, damage, liability, cost and expense to which such holder or any such
underwriter or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, damages, liabilities, costs or expenses are
caused by any untrue statement or alleged untrue statement of any material fact
contained in such registration statement, any prospectus contained therein or
any amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading; provided, however, that
the Company will not be liable in any such case to the extent that any such
loss, damage, liability, cost or expenses arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by or on behalf of such holder,
such underwriter or such controlling person in writing specifically for use in
the preparation thereof.
          (b) Each holder of Registrable Securities included in a registration
statement pursuant to the provisions of Section 1 hereof will indemnify and hold
harmless the Company, its directors and officers, any controlling person and any
underwriter from and against, and will reimburse the Company, its directors and
officers, any controlling person and any underwriter with respect to, any and
all loss, damage, liability, cost or expense to which the Company or any
controlling person and/or any underwriter may become subject under the
Securities Act or otherwise, insofar as such losses, damages, liabilities, costs
or expenses are caused by any untrue statement or alleged untrue statement of
any material fact contained in such registration statement, any prospectus
contained therein or any amendment or supplement thereto, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was so made in reliance upon
information furnished by or on behalf of such holder specifically for use in the
preparation thereof. Notwithstanding the foregoing, the liability of the
Stockholders with respect to losses referred to in this Section 5(b) shall not
exceed the gross proceeds received by the holder from the sale of the Shares and
the Warrant Shares.
          (c) Promptly after receipt by an indemnified party pursuant to the
provisions of Sections 5(a) or 5(b) of notice of the commencement of any action
involving the subject matter of the foregoing indemnity provisions such
indemnified party will, if a claim thereof is to be made against the

-12-



--------------------------------------------------------------------------------



 



indemnifying party pursuant to the provisions of said Sections 5(a) or 5(b),
promptly notify the indemnifying party of the commencement thereof; but the
omission to so notify the indemnifying party will not relieve it from any
liability that it may have to any indemnified party otherwise than hereunder. In
case such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party shall
have the right to participate in, and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, assume the defense
thereof, with counsel satisfactory to such indemnified party, provided, however,
if counsel for the indemnifying party concludes that a single counsel cannot
under applicable legal and ethical considerations represent both the
indemnifying party and the indemnified party, the indemnified party or parties
have the right to select separate counsel to participate in the defense of such
action on behalf of such indemnified party or parties. After notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party for any legal or other expense subsequently incurred by such indemnified
party in connection with the defense thereof other than reasonable costs of
investigation, unless (i) the indemnified party shall have employed counsel in
accordance with the provisions of the preceding sentence, (ii) the indemnifying
party shall not have employed counsel reasonably satisfactory to the indemnified
party to represent the indemnified party within a reasonable time after the
notice of the commencement of the action or (iii) the indemnifying party has, in
its sole discretion, authorized the employment of counsel for the indemnified
party at the expense of the indemnifying party.
     6. Limitations on Subsequent Registration Rights. If the Company at any
time grants to any person or entity any rights to request the Company to effect
the registration (whether on demand or by “piggyback” rights or otherwise) under
the Securities Act of any equity securities of the Company, or securities
convertible into or exchangeable for such equity securities on any terms more
favorable to such persons than the rights granted to the Stockholders hereunder,
the Stockholders shall be deemed to be granted such more favorable rights and
benefits and this Agreement shall be deemed amended or supplemented to the
extent necessary to grant the Stockholders such more favorable rights and
benefits.
     7. Right of First Refusal to Significant Holders. The Company hereby grants
to each Stockholder, the right of first refusal to purchase its pro rata share
of New Securities (as defined in Section 7(a)) that the Company may, from time
to time, propose to sell and issue after the date of this Agreement. A
Stockholder’s pro rata share, for purposes of this right of first refusal, is
equal to the ratio of (a) the number of shares of Common Stock owned by such
Stockholder immediately prior to the issuance of New Securities (assuming full
conversion of the Shares and exercise of all outstanding convertible securities,
rights, options and warrants, directly or indirectly, into Common Stock held by
said Stockholder) to (b) the total number of shares of Common Stock outstanding
immediately prior to the issuance of New Securities (assuming full conversion of
the Shares and exercise of all outstanding convertible securities, rights,
options and warrants, directly or indirectly, held by all of the Stockholders).
          (a) “New Securities” shall mean any capital stock (including Common
Stock and/or Preferred Stock) of the Company whether now authorized or not, and
rights, convertible securities, options or warrants to purchase such capital
stock, and securities of any type whatsoever that are, or may become,
exercisable or convertible into capital stock; provided that the term “New
Securities” does not include:

-13-



--------------------------------------------------------------------------------



 



               (i) the Shares, Warrant Shares and the Common Stock into which
such Registrable Securities are convertible or exercisable into;
               (ii) shares of Common Stock and options, warrants or other rights
to purchase Common Stock issued to employees, officers or directors of, or
consultants or advisors to the Company or any subsidiary pursuant to restricted
stock purchase agreements, stock option plans or similar arrangements;
               (iii) shares of Common Stock issued upon the exercise or
conversion of options or convertible securities outstanding as of the date of
the filing the Certificate of Designation or upon the exercise or conversion of
options or convertible securities referenced in the paragraph above;
               (iv) shares of Common Stock issued or issuable as a dividend or
distribution on Preferred Stock or pursuant to any event for which adjustment is
made pursuant to the Certificate of Designation;
               (v) shares of Common Stock issued or issuable pursuant to the
acquisition of another corporation by the Company by merger, purchase of
substantially all of the assets or other reorganization or to a joint venture
agreement, provided, that such issuances are approved by the Board of Directors;
               (vi) shares of Common Stock issued or issuable to banks,
equipment lessors or other financial institutions pursuant to a debt financing
or commercial leasing transaction approved by the Board of Directors;
               (vii) shares of Common Stock issued or issuable in connection
with any settlement of any action, suit, proceeding or litigation approved by
the Board of Directors;
               (viii) shares of Common Stock issued or issuable in connection
with sponsored research, collaboration, technology license, development,
original equipment manufacturers, marketing or other similar agreements or
strategic partnerships approved by the Board of Directors;
               (ix) shares of Common Stock issued or issuable to suppliers or
third party service providers in connection with the provision of goods or
services pursuant to transactions approved by the Board of Directors; provided,
however, that the aggregate shares of Common Stock issued pursuant to
subsections (vi)-(ix) shall not exceed three hundred thousand (300,000) shares
(as adjusted for any stock dividends, combinations or splits with respect to
such shares); and
               (x) any right, option or warrant to acquire any security
convertible into the securities excluded from the definition of New Securities
pursuant to subsections (i) through (x) above.
          (b) In the event the Company proposes to undertake an issuance of New
Securities, it shall give each Stockholder written notice of its intention,
describing the type of New Securities, and their price and the general terms
upon which the Company proposes to issue the same. Each Stockholder shall have
ten (10) days after any such notice is mailed or delivered to agree to

-14-



--------------------------------------------------------------------------------



 



purchase such Stockholder’s pro rata share of such New Securities for the price
and upon the terms specified in the notice by giving written notice to the
Company and stating therein the quantity of New Securities to be purchased.
          (c) In the event the Stockholders fail to exercise fully the right of
first refusal within said ten (10) day period (the “Election Period”), the
Company shall have ninety (90) days thereafter to sell or enter into an
agreement (pursuant to which the sale of New Securities covered thereby shall be
closed, if at all, within ninety (90) days from the date of said agreement) to
sell that portion of the New Securities with respect to which the Stockholder’s
right of first refusal option set forth in this Section 7 was not exercised, at
a price and upon terms no more favorable to the purchasers thereof than
specified in the Company’s notice to Stockholders delivered pursuant to
Section 7(b). In the event the Company has not sold within such ninety (90) day
period following the Election Period, or such ninety (90) day period following
the date of said agreement, the Company shall not thereafter issue or sell any
New Securities, without first again offering such securities to the Stockholders
in the manner provided in this Section 7.
          (d) The right of first refusal granted under this Agreement shall
expire upon, and shall not be applicable at such time all Shares are converted
into Common Stock.
     8. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed (A) if within domestic United
States by nationally recognized overnight express courier, postage prepaid, or
by facsimile, or (B) if delivered from outside the United States, by
International Federal Express or facsimile, and shall be deemed given (i) if
delivered by first-class registered or certified mail domestic, three business
days after so mailed, (ii) if delivered by nationally recognized overnight
carrier, one (1) business day after so mailed, (iii) if delivered by
International Federal Express, two (2) business days after so mailed, (iv) if
delivered by facsimile, upon electric confirmation of receipt and shall be
delivered as addressed as follows:
(a) if to the Company, to:
Therma-Wave, Inc.
1250 Reliance Way
Fremont, CA 94539
Attn: Chief Executive Officer
Phone: 510-668-2200
Telecopy: 510-656-3852
(b) with a copy mailed to:
Wilson Sonsini Goodrich & Rosati, PC
650 Page Mill Road
Palo Alto, CA 94304
Attn: Matthew Sonsini
Phone: 650-493-9300
Telecopy: 650-493-6811
       (c) if to the Stockholder, at the Stockholder’s address on the signature
page hereto, or at such other address or addresses as may have been furnished to
the Company in writing.

-15-



--------------------------------------------------------------------------------



 



     9. Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and Stockholders owning at
least a majority of the Shares.
     10. Reports Under the Exchange Act. With a view to making available to the
Stockholders the benefits of Rule 144 and any other rule or regulation of the
SEC that may at any time permit a Stockholder to sell securities of the Company
to the public without registration or pursuant to a registration on Form S-3,
the Company shall use all reasonable efforts to:
          (a) make and keep public information available, as those terms are
understood and defined in Rule 144;
          (b) file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and
          (c) furnish to any Stockholder, so long as the Stockholder owns any
Registrable Securities, forthwith upon request (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, the
Securities Act, and the Exchange Act; (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company; (iii) such other information as may be reasonably requested in
availing any Stockholder of any rule or regulation of the SEC that permits the
selling of any such securities without registration and (iv) undertake any
additional actions reasonably necessary to maintain the availability of a
registration statement, including any successor or substitute forms, or the use
of Rule 144.
     11. Transfer of Registration Rights. The provisions of this Agreement shall
be binding upon and accrue to the benefit of the parties hereto and their
respective heirs, successors and permitted assigns. The Company may not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of each Stockholder; provided that upon a Change of Control, this
Agreement and all rights or obligations hereunder may be assigned by the Company
only to the surviving entity without the prior written consent of the other
party or parties. A Stockholder may assign and transfer its rights and
obligations hereunder in connection with a transfer of Shares or Registrable
Securities to any affiliate of such Stockholder, any entity advised by the same
management company that advises such Stockholder, any entity that succeeds to
all or substantially all of the asset of the Stockholder or any other party that
purchases not less than five hundred thousand dollars ($500,000) of Shares or
Registrable Securities (as valued as of the closing price immediately preceding
the execution of a definitive purchase agreement with respect to such Shares or
Registrable Securities), such assignment to be effective upon receipt by the
Company of a written notice from the transferring Stockholder stating the name
and address of any transferee and identifying the number of Shares or
Registrable Securities with respect to which the rights under this Agreement are
being transferred and the nature of the rights so transferred; provided such
assignee or transferee agrees in writing to be bound by the provisions hereof
that apply to such assigning or transferring Stockholder. Upon any such, and
each successive, assignment or transfer to any permitted assignee or transferee
in accordance with the terms of this Section 11, such permitted assignee or
transferee shall be deemed to be a “Stockholder” for all purposes of this
Agreement.
     12. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.

-16-



--------------------------------------------------------------------------------



 



     13. Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
     14. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of law.
     15. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.
[Signature Page Follows]

-17-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first set forth above.

                  THERMA-WAVE, INC.
 
                By:  /s/ Boris Lipkin               Name: Boris Lipkin      
Title: Chief Executive Officer
 
                STOCKHOLDERS:
 
                North Run Master Fund, LP
 
                By:  North Run GP, LP, its General Partner     By:  North Run
Advisors, LLC, its General Partner
 
                By:  /s/ Thomas B. Ellis               Thomas B. Ellis, Member
 
                By:  /s/ Todd B. Hammer               Todd B. Hammer, Member
 
                Address: North Run Capital, LP  
 
        One International Place, Suite 2401  
 
        Boston, MA 02110  
 
                Deephaven Relative Value Equity Trading Ltd.
 
                By:  /s/ Colin Smith               Name:       Title:
 
                Deephaven Long Short Equity Trading Ltd.
 
                By:  /s/ Colin Smith               Name: Colin Smith      
Title: Chief Executive Officer
 
                Address: Deephaven Capital Management LLC
 
        130 Cheshire Parkway, Suite 102
 
        Minnetonka, MN 55305

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

-18-